Exhibit 99.1 For Immediate Release Media Contact: Investor Contacts: Eric Boomhower Bryan Hatchell Betty Best (803) 217-7701 (803) 217-7458 (803) 217-7587 eboomhower@scana.com bhatchell@scana.com bbest@scana.com SCANA Reports Financial Results for Third Quarter and Year-To-Date 2008, Reaffirms 2008 Earnings Guidance Columbia, SC, October 30, 2008SCANA Corporation (NYSE: SCG) today announced financial results for the three and nine months ended September 30, 2008 and reaffirmed its previous guidance that 2008 earnings will be in the range of $2.90 to $3.05 per share. For the three months ended September 30, 2008, SCANA’s reported earnings were $94 million or 80 cents per share, compared to $92 million, or 79 cents per share for the same period in 2007. “The 1 cent per share improvement in third quarter results was primarily a result of improved electric margin driven primarily by the retail electric rate increase that was effective in January of this year and the favorable impact of continued customer growth in South Carolina,” said Jimmy Addison, senior vice president and chief financial officer. “These factors more than offset the impact of higher operating and maintenance expenses and milder weather during the quarter.” Addison added, “While we continue to have core growth in our service territories, we are not immune to the global economic challenges. Although industrial margins have held up fairly well, we are beginning to see the economy impact our residential customer usage patterns in our electric business. Driven primarily by recent record high gasoline prices and overall economic uncertainty, we believe that customers have been forced to cut back wherever possible.” For the nine months ended September 30, 2008, SCANA’s reported earnings were $260 million, or $2.22 per share, compared to $232 million, or $1.99 per share, for the same period in 2007. “The year-to-date 23 cents per share increase in earnings was driven primarily by the impact of the retail electric rate increase in South Carolina and sustained customer growth in both Carolinas,” said Addison. “Although our third quarter results were not as strong as we had anticipated, we still expect to achieve annual earnings within our guidance of $2.90 to $3.05 per share.” THIRD QUARTER RESULTS BY MAJOR LINES OF BUSINESS South Carolina Electric & Gas Company Reported earnings in the third quarter of 2008 at South Carolina Electric & Gas Company (SCE&G) were $100 million, or 85 cents per share, compared to $98 million, or 84 cents per share, in the same quarter of 2007.The increase was due to the retail electric rate increase that went into effect in January and continued customer growth. At September 30, 2008, SCE&G was serving approximately 649,000 electric customers and approximately 302,000 natural gas customers, up 2.0 and 1.7 percent, respectively over PSNC Energy PSNC Energy, the Company’s North Carolina-based retail natural gas distribution subsidiary, reported a seasonal loss of $4 million, or 4 cents per share, in the third quarter of 2008, compared to a loss of $6 million, or 5 cents per share in the third quarter of 2007. Lower interest expense on short-term debt contributed to that improvement. At September 30, 2008, PSNC Energy was serving approximately 455,000 customers, an increase of 3.2 percent over the last twelve months. Carolina Gas Transmission Carolina Gas Transmission Corporation reported earnings in the third quarter of 2008 of $2 million, or 2 cents per share, unchanged compared to the third quarter of SCANA Energy – Georgia SCANA Energy, the Company’s retail natural gas marketing business in Georgia, reported break-even results for the third quarter of 2008, unchanged compared to the third quarter of 2007. At September 30, 2008, SCANA Energy was serving approximately 445,000 customers, maintaining the company’s position as the second largest natural gas marketer in Georgia with about a 30 percent market share. Corporate and Other SCANA’s corporate and other businesses, which include SCANA Communications, ServiceCare, SCANA Energy Marketing and the holding company, reported a loss in the third quarter of 2008 of $4 million, or 3 cents per share, compared to a loss of $3 million, or 2 cents per share in the same quarter last year.The 1 cent per share decline was driven primarily by higher net interest expense related to the issuance of long-term debt in early 2008. UPDATE ON RETAIL ELECTRIC & NATURAL GAS RATE PROCEEDINGS On October 24, 2008, the North Carolina Utilities Commission issued an order approving an increase in PSNC Energy’s retail natural gas base rates of $9.1 million, or 1.32 percent, effective the first billing cycle of November 2008. In the final order, the Commission allowed PSNC Energy to implement a customer usage tracker (CUT), a rate decoupling mechanism that breaks the link between revenues and the amount of natural gas sold. The CUT will apply to residential and commercial customers and will allow the company to periodically adjust its base rates based on changes in customer consumption. The order is based on a 10.6 percent allowed return on common equity (ROE). On October 14, 2008, the Public Service Commission of South Carolina issued an order approving an increase in SCE&G’s annual natural gas base rates of $3.7 million, effective the first billing cycle of November 2008. This action was the result of a review by the South Carolina Office of RegulatoryStaff of SCE&G’s rate of return report for gas distribution operations for the 12-month period ended March 31, 2008, as mandated by the South Carolina Natural Gas Rate Stabilization Act (RSA). The approved rate increase will allow SCE&G the opportunity to earn a 10.25 percent ROE as established in its last general retail natural gas base rate proceeding in 2005. The RSA statute provides for rate adjustments, either upward or downward, on an annual basis to reflect ongoing changes in investments and in revenues and expenses associated with maintaining and expanding the company’s natural gas service infrastructure. EARNINGS OUTLOOK The Company affirms its previous guidance that 2008 earnings will be in the range of $2.90 to $3.05 per share. These estimates assume normal weather in the Company’s electric and natural gas service areas for the remainder of 2008 and exclude any potential impacts from changes in accounting principles and gains or losses from certain investing activities, litigation, and sales of assets. Other factors and risks that could impact future earnings are discussed in the Company’s filings with the Securities and Exchange Commission and below under the Safe Harbor Statement. The Company continues to target an average annual earnings growth rate of 4 to 6 percent over the next 3-5 years. CONFERENCE CALL NOTICE SCANA will host its quarterly conference call for security analysts at 1:00 p.m.
